 HINTZE CONTRACI'ING COMPANYHintze Contracting Company, Inc.' and Lonnie GeneBartel. Case 28-CA4232May 15, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MMB1RERS PEN'LL[OAND TRL IESDAI.IiOn February I, 1978, Administrative Law JudgeGordon J. Myatt issue the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda brief in answer to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings.2 andconclusions 3of the Administrative Law Judge andto adopt his recommended Order, as modifiedherein.4ORDERPursuant to Section 10(c) of the National LaborRelations Act. as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge. as modifiedbelow, and hereby orders that the Respondent.Hintze Contracting Company. Inc.. Phoenix. Arizo-na, its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as so modified:I he aunae of Respondent .appe.ar, a, amended ., the hearingiIn hi inittial fintdings of fact. Ihe Adminlratite I.a., Judge .uited thatemploitec I.onnle Bartel approached Field Superintendent Smith it the loh-site and aiked hthl he and his father cie rctelilin less than union srcale Inhis concluiding findineg. Ite Administratlxe I .it Judge stated tiLt (on (hihcc3asion Bartel asked nnll ahout his own rate of pat. {'e herehs correct IheAdministlrtle I aI. Juldge's findings lf fa.ct regarding this ronsers;aion toconform t l th hli conlluding findings. ihich are Lsupported hi the re cord'In his i)eision. the Administralle Law. Judge ina.lderteittl' nuitlltd aicase a " I he inuglir ( ,oqtotlr. a Dn)i ,, : r, Beatrl, ,,i- ,, f ,. 217 N I R B 8(1975." I rom the cronilt It appears that the \dlntiinir't.iiie I.a Jutdgaeproh.labl intended to cite 71h S,t'r (' in/piipi, ( hI'lit ( IIlto/ Dlit, sol 198Ni RB 870 t 1972). and John Se t- (Ao u ,)1 l a D tioi oiBf r * tric; ., <,,217 NI RH hti1975iIn pi:r i(h) if his ,ccrmrunendcd Order, the \idninlsiriittiC iLI Juidgeprovided that Rsplden sha cease ndnt hall c e and desi fm "ln ians hke or re-lated nainner" infringing upion emploece ighls guaranteedl In Set 7 ,of theAct. lluoever, it Larc.e of Ihls kind. in'olslnf .i dischairge tl tIoiitlu)n ofSec 81alt I). its he Blard's established pohrc to use the hroad lnjunctivel;lnguiage "mi .an oiher Ilalnnet" See 1. R RB t,l.irtitl MIt( t. 121IF. d i32. 536 i( : 4 1941 J). lccrdingl). ve shall niodift thIe cdmimtistralive La .lJudge's recolmnended Order and iittlre tow conflrm his injulnctriiIltgiuaCe lti thalt cLtattlnllrlyi used h\ the Bt,.htd1. Substitute the following for paragraph l(b):"(b) In any other manner interfering with. re-straining, or coercing employees in the exercise oftheir rights under Section 7 of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNoilwi-l To EM1PLOYFESPoSEI) B5 ORDER OFi lItiNATIONAI. LABOR R. LtArTONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found,after a hearing at which all parties had an opportuni-tE to present evidence, that we committed certain un-fair labor practices in violation of the National La-bor Relations Act, as amended, has ordered us topost this notice. We intend to abide by the following:Wt Wll.tI NOt interfere with, restrain, or coerceour employees by discharging them for engagingin protected concerted activity in requesting awage increase or for engaging in other such ac-tivities for the purpose of mutual aid or protec-tion.Wi. wl.i NOI in ann other manner interferewith. restrain. or coerce employees in the exer-cise of rights guaranteed them in Section 7 of theNational Labor Relations Act, as amended.Wt- wii i offer Lonnie Gene Bartel immediateand full reinstatement to his former position ofemployment or, if that position no longer exists,to a substantially equivalent position. withoutprejudice to his seniority or other rights andprivileges, and ,i W iil.i make him whole for anyloss of earnings he may have suffered by reasonof the unlawful termination of his emplo yment.HlNrz71 CON IR \( IIN(, CO)MPANY IN(DFE(ISIONSIs[ll NIr TOl HE C(ASE(ORI)ON J MvArr Administrative Law Judge: Thecharge in this case was filed on February 23. 1977, by Lon-nie Gene Bartel, an individual (hereinafter called Bartel orthe Charging Parts ) against Hintze Contracting Company.Inc.' thereinafter called Respondent). On April 7. 1977, theRegional Director for Region 28 issued a complaint andnotice of hearing on behalf of the General Counsel allegingthat the Respondent engaged in unfair labor practices inviolation of Section 8(a)(1) of the National Labor Rela-' I he Rcpondcni' nni u.ais mcnlintded ai Ihe hearintg to reflelt Its ctr-rCCITa; iC236 NLRB No. 845 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions Act, as amended (29 U.S.C., §151, et seq.). The com-plaint alleged that Bartel was discharged on December 6.1976,2 because he protested the failure of Respondent topay him and another employee the same hourly rate of paygiven to other employees performing similar work at a job-site located near Happy Jack, Arizona. It is asserted thatBartel's protest regarding the wages constituted protectedconcerted activity within the meaning of Section 7 of theAct, and the resultant discharge violated Section 8(a) (I) ofthe Act. Respondent filed an answer denying various alle-gations of the complaint and specifically denying the com-mission of any unfair labor practices.A hearing was held in this matter on June 16, 1977, inPhoenix, Arizona. All parties were represented by counseland afforded full opportunity to examine and cross-exam-ine witnesses, and to present material and relevant evi-dence on the issues involved. Briefs were submitted byboth counsel and have been duly considered.Upon the entire record in this case, and from my obser-vation of the witnesses and their demeanor while testifying.I make the following:FINDINGS OF FACTI JURISDIC(TIONThe complaint alleged, and Respondent admitted at thehearing.3that Respondent is an Arizona corporation en-gaged in the business of performing street paving and re-lated construction services. Respondent's principal place ofbusiness is located in Phoenix. Arizona. During the past 12months, Respondent, in the course of its business opera-tions, performed services valued in excess of $50,000 forthe Del Webb Development Company, which is an em-ployer engaged in commerce within the meaning of Section2(6) and (7) of the Act. During the same period, the DelWebb Development Company purchased goods and mate-rials valued in excess of $50.000, which were transported toits place of business in the State of Arizona directly fromStates other than the State of Arizona.Accordingly, Respondent is, and has been at all timesmaterial herein, an employer as defined in Section 2(2) ofthe Act, engaged in commerce and in operations affectingcommerce as defined in Section 2(6) and (7) of the Act.nI IHF All I(iED ) UNF AIR LABOR PRA( I[CESLonnie Gene Bartel was hired as an operator of heavv-duty rolling equipment in May 1976 by Robert Smith, fieldsuperintendent of Respondent's operation. Until Novem-ber 1976. the majority of the work performed by Bartel wasin the Phoenix area.There is conflict in the testimony concerning Bartel's ini-tial hourly rate of pay. Bartel testified that at the time hewas hired, he was a member of the Operating Engineers'Union, and initially his wages were in accord with the waogeI.nless other l'.e indilated. all dates herein refer to Ihe \ecar 1')76Although Responident's answer denied the jurisdicmional alleg.alos othe complaint. the parties agreed at the hearing to stipulate to this polnatnllthe complaintrates contained in the collective-bargaining agreement thenin effect between Respondent and the Union. He statedthat the contract expired June 1, and Respondent did notexecute a new agreement with the Union. According toBartel, he was informed at that time by Smith that Respon-dent was going "nonunion." He testified that Smith re-duced his hourly rate to $8.13, which was even less thanunion scale under the expired agreement.Smith and William Hintze, owner of Respondent, testi-fied that Bartel was hired initially at a rate of $8.13 perhour because he was not a fully experienced operating en-gineer. Copies of Respondent's payroll records were intro-duced into evidence, and examination of those documentsdiscloses that Bartel was hired on May 18, 1976, at a rate of$8.13 per hour. In view of the testimony of both Smith andHintze in this regard, and based on the computations asreflected on the payroll records, I find that Bartel was paid$8.13 per hour from the inception of his employment byRespondent.The record indicates that Bartel worked for Respondentcontinuously until his discharge in December 1976. Duringthe early part of November, Rick Brown. paving foremanfor Respondent. assigned Bartel to work on several pro-jects which Respondent had under contract in the northernpart of the State. One jobsite was located at Mormon Lake,where Respondent's employees were assigned to the pay-roll of Pacific Western, the general contractor on the proj-ect.4The other jobsite was located at Happy Jack, whichwas not too far from Mormon Lake. The testimony indi-cates that Respondent's employees had to live in tempo-rary trailers during the life of the northern Arizona projectsbecause of the considerable distance from Phoenix.Adolph Bartel, father of Lonnie and an experienced oper-ating engineer as well as a member of the Union, was alsoemployed by Respondent to work at the Mormon Lakeand Happy Jack projects. During the time that Adolph andLonnie were employed on the projects they shared a trailer.The testimony indicates that Respondent's employeesworked alternately on the two jobsites. There were occa-sions when the)y would stop work at Mormon Lake andmove the equipment to Happy Jack, to perform workthere, and vice versa. When the employees worked at Hap-py Jack, they reverted to Respondent's payroll and re-ceived their wages on checks issued by Respondent. Whenthe employees performed work at Mormon Lake, theywere paid the prevailing wage rate by Pacific under theterms of the current collective-bargaining agreement. Thefirst check the employees received for work performed atHappy Jack was issued on November 6. Upon checkingthe pay stubs, both Adolph and Lonnie Bartel ascertainedthey were being paid at a rate of $8.13 an hour. AdolphBartel was concerned because he never worked for wagesless than union scale, and could be subjected to penaltiesbh the Union for doing so.5Lonnie Bartel became con-4 At Mormon tlake, Respondent's crew was supervi ed bh Rick Brown.hut the emplo\ees were carried on the pawroll of and received their wagesfronm Pac';ific estern. This arrangemnent was necessary because of a con-tTactual Ilmilation on ihe amounl lof work which Pacific could suhcontraclat( Olher contractors.I'he basic rate under the terms of the collective-bargaining agreement.s Is ' S' 9 an hout46 HINTZE (CONRACTING COMPANYcerned because he had been receiving union scale at Mor-mon Lake and discovered that all of the other operatingengineers employed by Respondent, with the exception ofhis father, were receiving union scale for work performedat Happy Jack.After some discussion among themselves. l.onnie Barteland his father decided to confront Rick Brown with thepay discrepancy. They asked Brown whN they were recei'-ing less than union scale for the work at Happ' Jack.Brown was unable to supply an answer and told them thatthey would have to check with the timekeeper in Phoenixto determine the reason. Lonnie Bartel testified that shortlsafter he and his father spoke with Brown. he approachedSmith on the subject matter. Smith was at Happx Jackinspecting the work at the time Bartel asked Smith if thejob were union, and if so. why he and his father were re-ceiving less than union scale? Smith replied he did notknow whN their pay was less than the other operating engi-neers. but that he would look into the matter.The employees turned in their job timecards for theweek ending November 13 to Brown for submission to theRespondent's pa\roll office in Phoenix. I.onnie Bartelwrote a short statement on his card indicating his dissatis-faction with receiving $8.13 an hour for the work at llappsJack. His note read as follows:You were short last week on ms check. I'm to bepaid union scale like everyone else on this job. $9.96per hour. If you have ans questions call the Flag[Flagstaff] union hall. Take all deductions, no $8.13per hour.Adolph also authorized lonnie to put a notation on histimecard complaining about his rate of pa.. l.onnie wrotethe following on Adolph's card:You are to pas union wages of $9.96 per Hr. [siclplus time and 1 2 plus double time on this job. I wantall withholdings taken out. federal, state. vacation etc.No more $8.13 per hour union beenefit [sic] like ev-ervone else on the Hlappy Jack job.The undisputed testimony discloses that Brown turnedin the timecards to Smith at the Respondent's Phoenix of-fice. When Smith read the notations on the Bartel cards. hequestioned Brown about it. Brown informed Smith that"they" (the Bartels) thought thes should be getting $9.96an hour. He also told Smith of his conversation with theBartels regarding their rate of pa': at the Happ) Jack job-site.As a result of their complaints, both Adolph and LonnieBartel received retroactive wage adjustments. increasingtheir pay to $9.96 an hour for work performed at HappyJack. The) continued to receive union scale until theirwork on the Happy Jack project was completed on No-vember 20.' After completion of the work at Happ3Jack.'Smith had no recolle Ctlln oi f s11 .itcl',er. ltill Hc;ausi e fnind that.innie Bartel testified credlbl in thit reeard and hecanlu e Smuith "..' Ilelr-tain as Ito hether such a ,,nmecr,.altin t,,ik place. I find thai BiFrtci didappro;ach him regarding hie ublect of the trle f pa;\ he and hi, fathelr icrereceiv ttgRes pondernls Ultrese~ tctlled [hai :t i a, nieer irtncded Ih.at \:i5pl hBariet receive a n.thini le, ti lsll ui llin ,ll!e fir .rr k rrfttirtled for Re-the crew returned to Mormon Lake and worked there 4 or5 days until the work on that project was also completed.When the employees completed the assignment in north-ern Arizona. they were told by Brown to return to Phoenix.ile advised the employees to contact him or he would con-tact them with regard to their next assignment. On Decem-ber 2. Lonnie Bartel called Brown at Respondent's officeto determine where he would be assigned next. Brown toldBartel to hold on so that he could check the work schedule.While Brown was off the line. Smith got on and spoke toBarrel. There is very little dispute as to the conversationbetween Smith and Bartel. Smith stated that Bartel hadagreed to work for $8.13 an hour when first hired by Re-spondent. 'Ihat he appeared not to be satisfied because hewanted $9.96 an hour. although he had worked for thelesser rate before going to Happy Jack and Mormon Lake.Smith told Bartel that he could not employ him at unionscale, and that he didn't have any further roller work forhim.? According to Bartel. he told Smith that he had neveragreed to work for less than scale at Happy Jack. Bartelalso asked. whs his father had received less than unionwages for the work? Smith replied that he did not know.Since the conversation with Smith on December 2, Bar-tel has not been recalled or employed b? Respondent.CON( I DIN(i FINDIN(iSThe General Counsel contends that the facts here por-traas a "classic case" of concerted activity, which Section 7of the Act is intended to protect. He argues that the failureto receive union scale for work performed at Happs Jackwas the basis of the dissatisfaction of both Bartels. There-fore, their joint actions in bringing the matter to the atten-tion of management. although expressed individually byeach employee, was in furtherance of a common cause andthereby constituted concerted activity. Respondent. on theother hand. argues that each Bartel was concerned onlyabout his failure to be paid at union scale, and the com-plaint of each was personal and did not encompass thedissatisfaction of the other. Stated another way, Respon-dent contends that each employee was seeking an adjust-ment in his own particular rate of pay, rather than attempt-ine to secure union wages for the two of them.In mv judgment, the facts here warrant the finding of avsiolation. and I so find.There is no question that Adolph and Lonnie Barrelwsere dissatisfied with the lower wage rates, and conferredaniong themselves as to what course of action the' wouldspmondenl lie hd, a b.a,.,. heen paid Llnion ,cale it the past heaue he m,a,ontidcred .itt cnpcricnced 'peraitie etigineer tintze testified that thehookkecpcr erronciiiU' .a,,llned the ,ame ;sage rate to Adolph .1 retceiedh, the 'sounier Balrtel Iheretmreo the error ,ais corrected is siooln as t ia shroiuchlt i the h.ookkeeper s .Itteniln With respell to( I onnme Bariel. hou-eccr. Respondent intinllined that he Aa, hred at the Ilo:er uaie rate be-ialuse if hi, inespericne .\5icording ti Respondent. he had al.a.\ heetnpiid Ic iti1 h il utlon ,ide anlid that age rate ast intended vo appu 1o hi,,ork 1at the itlppi Ja.ck lhbites Bartel testific thait Smith alsv asserted .nother reason for nol h,. iltgait; v ,rk for hinl ai-ordlin Ii , Hartel. Smith ,itied that he (Bartel. ua.uldnot.t dio celiluih -hoiiel .rk his va,s aconsidered lahb icr' aurk Smillhienited nll lkine mlih iut .teniCtt n i d0 TGiil find [hi, io be nilllet t 1i. theis, ie, r sr,enid h, this .,isc ind I iltik n. Ftititlihe .i, 1, -hnether thec,, csnid rca ,n -i, A ,serted hi SitLih47 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfollow in order to get their pay adjusted. They jointly con-fronted the paving foreman, who was the highest manage-ment official permanently onsite at Happy Jack, with theproblem. When he could not provide an answer for theirconcern, they brought the matter to the attention of Re-spondent's home office in Phoenix, based on the foreman'sadvice. In the interim, Lonnie Bartel questioned the fieldsuperintendent, who was visiting the jobsite, about the rea-son for his lower rate of pay. Thus, it is evident that eachBartel had conferred and acted together regarding a matterof common concern-even though each complaint was ex-pressed individually. Both employees were seeking thesame objective, i.e., to have Respondent compensate themat the hourly rate of pay required by the Operating Engi-neers' master agreement, albeit Respondent was not a par-ty to that contract.9When the Bartels noted their objection to the lower wagerate on their individual timecards on November 13, theyput management on further notice that they shared a mu-tual complaint."' If Smith, Respondent's responsible offi-cial, had any doubt about the common objective of thesetwo employees, it was dispelled when he questioned theforeman regarding the written comments on the timecards.Brown told Smith that "they [the Bartels] thought theyshould be getting $9.96."It is not material in assessing the commonality of theircomplaints that each was motivated by different reasons.Adolph, because he never worked for less than union scale,and Lonnie, because he was under the impression that thejob was "union" and he had received union scale for workperformed at Mormon Lake. It is sufficient that each ex-pressed a common complaint and sought a common objec-tive-payment of union wages. Nor is it of any conse-quence that the Respondent felt Adolph Bartel's complaintwas meritorious, since his lower rate was the result of abookkeeper's error, and that Lonnie Bartel's complaint wasunjustified because he was reneging on his agreement towork for $8.13 per hour. Board case law holds that Section7 protection accorded employees who are engaging in con-certed activities does not depend upon the merit or lack ofmerit of those activities. Hale Manufacturing Co., Inc.., 228NLRB 10 (1977); John Sexton & Co., a Division of BeatriceFood Co., 217 NI RB 80 (1975).Based on the above, I find that Lonnie Bartel was en-gaged in concerted activity when he and his father com-plained about the wages they initially'received for workperformed at Happy Jack. I further find that his dischargeon December 2 was in part motivated by his actions in thisregard. Although the Respondent asserts that Bartel was} Since Respondent wAs ainot signaltory tio the contract, this case is dlsln-guishabhl from cases wherein individual action has been found io be 1on-certed aCtivits. on the theory that it is merely an extension of the concrertedactivit? which culminated in the collective-bargaining agreement See tie,l'tn Bl/tnlwc nd ( airsl( re Bunnehi.L PrtinCrI. d h a] Bntll'le Bro, ( ,,oll-itw i il(Compani, 139 N.RB 1516. 1519 (1962): Itlerhsro ( ,nllirlc r, i s, I57NL.RB 129s ( 1966), enid 388 F.2d 495 (CA. 2, 1967).° Although L onnie Bartel wrote Adolph's compl.aint on the latier', I!elr-card. I find that Respondent had no knowledge that he had done so or thatit was at Adolph's requestdischarged because he reneged on the agreement to workfor $8.13 an hour, I credit Bartel's testimony that he wastold by Smith that there was no work for him because ofhis "actions at Happy Jack," and because he agreed towork for the lesser amount in Phoenix. Consequently, Ifind that Bartel's discharge violated Section 8(a)(1) of theAct. Waco Insulation, Inc., 223 NLRB 1486 (1976).CONCLUSIONS OF LAWI. Respondent Hintze Contracting Company, Inc., is anemployer within the meaning of Section 2(2) of the Actengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. By refusing to assign further work and thereby dis-charging employee Lonnie Bartel, on December 2. 1976,for engaging in protected concerted activities, Respondentviolated Section 8(a)( ) of the Act.3. The aforesaid labor practices are unfair labor prac-tices affecting commerce within the meaning of Section2(6) and (7) of the Act.THE EFFECT OF ItIF UNFAIR LABOR PRAC(-TICES UPONCOMMER( EThe activities of Respondent. as found herein, occurringin connection with its operation described above, have aclose, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.THEi RFMEDYHaving found that Respondent is engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act, Respondent shall be ordered tocease and desist therefrom and take certain affirmative ac-tion designed to effectuate the policies of the Act. It shallbe recommended that Respondent offer Lonnie Gene Bar-tel immediate and full reinstatement to his former positionof employment or, if that position no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or any other rights and privileges, and make himwhole for any loss of earnings he may have suffered byreason of the unlawful termination of his employment.Backpay shall be computed. with interest thereon, in themanner prescribed in F W. Woolworth Company,. 90NLRB 289 (1950). and Florida Steel Corporation. 231NLRB 651 (1977).''Upon the foregoing findings of fact, conclusions of law,and the entire record in this case, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:See, Cenclaills I.s ItPl,,ht,, A. lt,oIlr' (e , 1, NI RB 7161( 1962148 HINTZE CONTRACTING COMPANYORDER ,2The Respondent, Hintze Contracting Company, Inc..Phoenix, Arizona, its officers, agents, successors, and as-signs, shall:I. Cease and desist from:(a) Discharging or otherwise discriminating against anyof its employees for engaging in protected concerted activi-ties for the purpose of obtaining an increase in hourly wagerates or other mutual aid and protection.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed in Section 7 of the Act as amended.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer Lonnie Gene Bartel immediate and full rein-statement to his former position of employment or, if thatjob no longer exists, to a substantially equivalent position,without prejudice to his seniority or other rights and privi-leges, and make him whole, in the manner set forth abovein the section entitled "The Remedy" for any loss of earn-2 In the event no exceptions are filed as provided by Sec 10246 of1 theRules and Regulations of the National Labor Relations Btiard. the findings.conclusions. and recommended Order herein shall. as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall hedeemed waived for all purposes.ings he may have suffered by reason of the unlawful termi-nation of his employment.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary and relevant to analyze and compute the amount ofbackpay and reinstatement rights due under this recom-mended Order.(c) Post at its Phoenix, Arizona, office copies of the at-tached notice marked "Appendix." 13 Copies of said notice.on forms provided by the Regional Director for Region 28,after being duly signed by Respondent's authorized repre-sentative, shall be conspicuously posted by it immediatelyupon receipt thereof, and maintained for 60 consecutivedays thereafter, in places where notices to employees arecustomarily posted. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered, de-faced, or covered by any other material.(d) Notify the Regional Director for Region 28, in writ-ing, within 20 days of the date of this Order, what stepsRespondent has taken to comply herewith." In the esent that this Order is enforced b i a Judgment of a U nitedStates ('ourt of Appeals, the words in the nritie reading "Posted bh Orderof the National I .abhr Relatlolns Board" shall read "Posled Pursuanl to aJudgment of the United States ( our of .\ppealk Enforcing an Order of theNaional I ahor Relalions Board "49